Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a method of remotely controlling and non-invasively manipulating a nucleic acid expression in a cell, in the reply filed on 27 May 2022.  
Claim Status
Claims 1-4, 6, 10-26 are pending.  Claims 5 and 7-9 are canceled.  Claims 19-26 are newly added. Claims 1, 2 and 13  are amended.  Claims 1-4, 6, 10-26 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 29 August 2019 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/063063 (filed 11/22/2017) which claims benefit of 62/425,416 (filed 11/22/2016).  The instant application has been granted the benefit date, 22 November 2016, from the application 62/425,416.
Claim Objections
Claims 1 is objected to because of the following informalities: 
MPEP 608.01(g) states that “The reference characters must be properly applied; no single reference character being used for two different parts or for a given part and a modification of such part.”  Therefore, the multiple uses of duplicate small roman numerals within the same claim for different method steps is not permitted.  
Accordingly, the same character used to describe different parts of the invention is not proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “a cell” and “plurality of cells,” and the claim also recites “an immune cell” and “plurality of immune cells” which is the narrower statement of the range/limitation.
Claim 11 is indefinite, because the cell types are not recited in the alternative.
Claim 14 recites “such as” which is indefinite. MPEP 2173.05(d) states that exemplary claim language or preferences are indefinite.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Moonen
Claims 1-3, 12, 14-15, 17-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moonen et al. (US2002/0165191) as evidenced by Antigny et al. (Frontiers in Pharmacology. October 2011; Volume 2; Article 67; pages 1-8).
By removing numerous optional and alternative embodiments, the independent claim can be simplified to an embodiment as follows:
Claim 1 is directed to a method for remotely-controlling and non-invasively manipulating a nucleic acid expression in a cell, the method comprising:
(a) providing a cell…:
	(ii)  comprising or having contained therein a nucleic acid or gene operably linked to a mammalian or human promoter or transcriptional activator activated by increased temperature…
(b) stimulating the cell with heat when the cell comprises or has contained therein a nucleic acid or gene operably linked to a mammalian or a human promoter or transcriptional activator activated by increased temperature and/or ultrasound when the cell expresses on its extracellular surface a mechanoresponsive protein…
thereby remotely-controlling and non-invasively upregulating expression of the nucleic  acid…
thereby adding a new specificity, function or target cell to a cell.
The entire claim 1 is recited below:

    PNG
    media_image1.png
    777
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    538
    media_image3.png
    Greyscale

Moonen teaches claims 1-4 (page 16) which teach important limitations of current claim 1:


    PNG
    media_image4.png
    301
    401
    media_image4.png
    Greyscale

Furthermore, Moonen teaches that the gene of interest can be CTFR (parag. 0115).
Therefore, Moonen suggests an embodiment which meets required limitations cited in claim 1.   In such a combination, CTFR is a membrane protein that would be expressed by a heat inducible promoter (i.e., human HSP70B) in genetically modified cells that were heated using ultrasound.
The above embodiment also meets the limitations of current claims 2, 3, 12, 14-15, 17, 18, 20-21 and 26.
Moonen teaches various expression cassettes and vectors for delivery of their heat shock promoter constructs, thereby suggesting the limitations of claim 22.
According to evidentiary reference, Antigny et al. reviews the relationships between CFTR and calcium signaling in the context of the genetic disease CR. Thereby, there is evidence suggesting the limitations of current claim 23 directed to intracellular calcium influx.
The CTFR is a chloride  channel which is upregulated by heat induction of HSP70B promoter, thereby generating an intracellular response, suggesting the limitations of claim 24.
Moonen teach using high intensity focused ultrasound, thereby suggesting the limitations of claim 25.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Moonen to practice the claimed method of remotely-controlling and non-invasively  expressing a gene in a cell.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of expressing a gene of interest in a cell using HSP70B promoter and ultrasound;  CTFR as exemplary gene of interest) are taught by Moonen and further they are taught in various combinations and are shown to be used in a method of non-invasively expressing a gene in control by remote control.  It would be therefore predictably obvious to use a combination of these elements in a method of non-invasively expressing a gene encoding a cell surface channel in a cell.  
	The person of ordinary skill in the art would have been motivated to make those modifications because ...
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Moonen et al. because the molecular biology required to make the genetically modified cell were practiced prior to the filing of the instant claims.  
Therefore the method as taught by Moonen et al. would have been prima facie obvious over the method of the instant application.

Moonen & Ede
Claims 11, 13, 19, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moonen et al. (US2002/0165191) as applied to claims 1-2, and further in view of Ede et al. (ACS Synth. Biol. 2016, 5, 395−404).
As described above Moonen suggest the limitations of claim 1, including methods of inducing expression of a therapeutic gene in a cell by operably linking the therapeutic gene to a hyperthermic-responsive inducible promoter (e.g., human HSP70B promoter).
However, Moonen does not provide guidance or suggestion to use the inducible HSP70B promoter to express chimeric antigen receptors on T-cells.
Ede et al. describe the adoptive T-cell therapy where the T cells are genetically modified to express tumor-targeting receptors (e.g., CAR-T cells) operably linked to an inducible promoter that is specifically triggered in the tumor microenvironment (page 399, col.2).  Ede et al. stress the benefits of using inducible promoters for conditional activation of T cells.
Therefore, as Ede suggests the advantages of having a T cell which expresses a CAR under control of an inducible promoter and Moonen suggests an inducible promoter suited for remote-controlled expression of a therapeutic gene using ultrasound, a person of ordinary skill in the art would substitute the Moonen (hyperthermia-controlled) human HSP70B promoter for the Ede hypoxia-controlled inducible promoter expression system to make an inducible CAR-T cell.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the (hyperthermia-controlled) human HSP70B promoter for the Ede hypoxia-controlled inducible promoter expression system.  
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a (hyperthermia-controlled) human HSP70B promoter for the Ede hypoxia-controlled inducible promoter expression system because the two promoters are equivalency of inducible promoters for expressing therapeutic proteins and further teach that the promoters are useful for making cells that express cell surface proteins.
It would be obvious to combine the elements of Moonen and Ede to practice methods like those disclosed in current claims 11, 13, 19.  The embodiments encompassing CAR-T cells would also apply to optional embodiments of claims 2 and 26.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from Moonen and Ede to practice the claimed method of remotely-controlling and non-invasively  expressing a gene in a cell where the cell is an immune cell (e.g., T cell) and the gene encodes a chimeric antigen receptor (CAR).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of expressing a gene of interest in a cell using HSP70B promoter and ultrasound;  CAR as exemplary gene of interest;  T cells comprising inducible promoters operably linked to therapeutic genes) are taught by Moonen  or Ede and further they are taught in various combinations and are shown to be used in a method of non-invasively expressing a CAR on T-cells by remote control.  It would be therefore predictably obvious to use a combination of these elements in a method of non-invasively expressing a CAR gene on a T-cell.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Moonen  and Ede because the molecular biology required to make the genetically modified cell were practiced prior to the filing of the instant claims.  
Therefore the method as taught by Moonen in view of Ede would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner has been unable to find a prior art that discloses a genetically modified cell that comprises a cell surface molecule that is responsive to microbubbles, wherein the microbubbles are operably linked to a protein, small molecule or moiety.
The examiner has been unable to find examples in the prior art of genetically modified cells that express the cell surface proteins, Peizo1 or MscL or TRPV1.  

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633